Case 2:20-cv-06635-ODW-KS Document 21 Filed 04/12/21 Page 1 of 2 Page ID #:72

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 20-6635-ODW (KS)                                               Date: April 12, 2021
Title       James Edward Baertschiger v. Timothy C. Lopez et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                              N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On July 24, 2020, Plaintiff, a California resident proceeding in forma pauperis, filed a
Complaint pursuant to 42 U.S.C. § 1983 (the “Complaint”). (Dkt. No. 1.) On July 30, 2020, the
Court issued its initial scheduling order, which directed Plaintiff to promptly proceed with service
of the summons and complaint on all named defendants pursuant to Rule 4 of the Federal Rules of
Civil Procedure and file a proof of service. (Dkt. No. 8.)

        On November 3, 2020, Plaintiff filed a Motion for Order Directing Service of Process by
U.S. Marshal. (Dkt. No. 10.) On February 18, 2020, after Plaintiff declared that he had attempted
service by mail, as provided in Federal Rule of Civil Procedure 4(d), but to no avail (see Dkt. No.
17), the Court granted Plaintiff’s Motion and ordered service of process by the U.S. Marshal on
Defendants Timothy C. Lopez and John Tran in their individual capacity. (Dkt. No. 18.) The
Court also directed Plaintiff to file with the Court, no later than March 20, 2021, copies of the
USM-285 forms that he submitted to the United States Marshal. (Dkt. No. 19.)

        More than three weeks have now passed since Plaintiff’s March 20, 2021 deadline for filing
copies of the USM-285 forms, and the Court has not received copies of Plaintiff’s completed USM-
285 forms. Accordingly, the Court may now recommend dismissal of the action pursuant to Rule
41(b) of the Federal Rules of Civil Procedure, which states that a civil action is subject to
involuntary dismissal if a plaintiff “fails to prosecute or to comply with these rules or a court
order.”

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on or
before May 3, 2021, why the Court should not recommend that this action be dismissed for failure


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-06635-ODW-KS Document 21 Filed 04/12/21 Page 2 of 2 Page ID #:73

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. CV 20-6635-ODW (KS)                                              Date: April 12, 2021
Title       James Edward Baertschiger v. Timothy C. Lopez et al


to prosecute and comply with court orders. If Plaintiff wishes to proceed with this action, he may
discharge this Order by filing one of the following:

        (1) copies of the USM-285 forms that were provided to the United States
        Marshal Service;

        (2) a request for an extension of time to submit the USM-285 forms to the
        Court; or

        (3) a declaration signed under penalty of perjury that establishes that Plaintiff
        timely submitted the USM-285 to the U.S. Marshal.

        Alternatively, if Plaintiff does not wish to pursue this action, he may file a signed document
entitled “Notice Of Voluntary Dismissal” pursuant to Rule 41(a) of the Federal Rules of Civil
Procedure.

       Plaintiff is advised that the failure to timely comply with this order may result in the
dismissal of this case pursuant to Fed. R. Civ. P. 41(b) and Local Rule 41-1.

        IT IS SO ORDERED.


                                                                                                     :
                                                                  Initials of Preparer      gr




CV-90 (03/15)                           Civil Minutes – General                                  Page 2 of 2
